DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-20 are pending
Claims 9-20 are new
Claims 1-8 are currently amendedClaims 1-20 are rejected

Information Disclosure Statement
The Information Disclosure Statement filed on 03/19/2020 is in compliance with the provisions of 37 CFR 1.97 and has been considered.  An initialed copy of the Form 1449 is enclosed herewith.

Specification
Abstract
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.

Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure 
The abstract of the disclosure is objected to because the abstract should be on a separate page.  Correction is required.  See MPEP § 608.01(b).

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a tube, and where a first open end of said tube is connected to said at least one aperture, and a second open end of said tube extends away from said top end surface,” as recited on lines 18-20 of independent claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  Examiner also reminds Applicant to correct drawings according to the dependent claim 2-20 limitations.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 

Claim Objections
Examiner’s note:  Top right section of claim set states the wrong Application serial number.

Claim 1 is objected to because of the following informalities:  Lines 12-13 states “has a top and a bottom end surface”.  Examiner suggests amending the limitation to further recite “has a top end surface and a bottom end surface” for clarity.  Also, line 15 states “characterised” and instead should state “characterized”. Appropriate corrections are required.
Claim 3 is objected to because of the following informalities:  Line 2 states “where the at least one aperture or second open end of said tube”.  Examiner suggests amending the limitation to further recite “where the at least one aperture or the second open end of said tube” to maintain consistency and avoid any antecedent issues.  Appropriate correction is required.
Claim 5 is objected to because of the following informalities:  Lines 2-3 states “the at least one aperture or second open end of said tube”.  Examiner suggests amending the limitation to further recite “the at least one aperture or the second open .  Appropriate correction is required.
Claim 7 is objected to because of the following informalities:  Line 3 states “said inner filter volume and between said inner filter volume”.  Examiner suggests incorporating a comma to further recite “said inner filer volume, and between said inner filter volume”.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  Line 1 states “a top and a bottom end surface”.  Examiner suggests amending the limitation to further recite “a top end surface and a bottom end surface” for clarity.  Also, include a colon or semi-colon on line 8 of claim 8 after “the inner filter volume”.  Also, line 9 states “characterised” and instead should state “characterized”.  Appropriate corrections are required.
Claim 9 is objected to because of the following informalities:  Lines 1-2 states “the at least one aperture or second open end of said tube”.  Examiner suggests amending the limitation to further recite “the at least one aperture or the second open end of said tube” to maintain consistency and avoid any antecedent issues.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  Lines 1-2 states “the at least one aperture or second open end of said tube”.  Examiner suggests amending the limitation to further recite “the at least one aperture or the.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  Lines 2-3 states “said inner filter volume and between said inner filter volume”.  Examiner suggests including a comma to further recite “said inner filter volume, and between said inner filter volume” for clarity.  Appropriate correction is required.
Claim 15 is objected to because of the following informalities:  Line 1 states “according to 3”.  Examiner suggests amending the limitation to further recite “according to claim 3” to maintain consistency.  Also, lines 1-2 states “the at least one aperture or second open end of said tube”.  Examiner suggests amending the limitation to further recite “the at least one aperture or the second open end of said tube” to maintain consistency and avoid any antecedent issues.  Appropriate corrections are required.
Claim 17 is objected to because of the following informalities:  Lines 2-3 states “said inner filter volume and between said inner filter volume”.  Examiner suggests including a comma to further recite “said inner filter volume, and between said inner filter volume” for clarity.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  Line 1 states “according to 4”.  Examiner suggests amending the limitation to further recite “according to claim 4” to maintain consistency.  Also, lines 1-2 states “the at least one aperture or second open end of said tube”.  Examiner suggests amending the limitation to further recite “the at least one aperture or the second open end of said tube” to maintain consistency and avoid any antecedent issues.  Appropriate corrections are required.
Claim 20 is objected to because of the following informalities:  Lines 2-3 states “said inner filter volume and between said inner filter volume”.  Examiner suggests , and between said inner filter volume” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the surroundings” on lines 2-3, and “the longitudinal axis” on line 13.  There is insufficient antecedent basis for these limitations in the claim.  Also, claim 1 recites the limitation “to receive filtered oil” on line 9.  It is unclear whether Applicant is referring to the same filtered oil as recited on line 4 of claim 1, or a different filtered oil.  Claims 2-20 are also rejected since these claims depend on claim 1.
Claim 5 recites the limitation "the cross sectional area” on line 2.  There is insufficient antecedent basis for this limitation in the claim.  Claims 19-20 are also rejected since these claims depend on claim 5.
Claim 8 recites the limitation "An oil filter with a top and a bottom end surface…a longitudinal axis…an oil filtration unit…” on lines 1-3.  Since Applicant is referring back 
Claim 11 recites the limitation "the cross sectional area” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the cross sectional area” on line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 18 recites the limitation "the cross sectional area” on line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Booker et al. (US 2016/0332101 A1) (hereinafter “Booker”).

Regarding Claim 1:
Booker teaches an oil filtration unit (see FIGS. 1-2) (see paragraphs 5 and 34) comprising:
a housing, which comprises a housing inlet adapted to receive contaminated oil from the surroundings and to release the contaminated oil to an inner opening of the housing, and a housing outlet adapted to release filtered oil to the surroundings, where the inner opening of the housing is defined by an inner bottom surface, an inner top surface, and at least one inner side surface (see FIG. 1, housing as the outer structure of filter cartridge system 10, housing inlet (no reference character provided), housing outlet 15, inner opening as space/area/region between outer structure (housing) and outside surface of 1st center tube 80, and see FIG. 1 for inner bottom surface, inner top surface, and at least one inner side surface of the inner opening of the housing) (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39),
an oil filter for filtering the contaminated oil, said oil filter being arranged inside the inner opening of the housing (see FIG. 1, filter media 20) (see paragraph 42), where said oil filter comprises a filter inlet defined by an outer surface of the oil filter, an inner 
characterized in that the top end surface of the oil filter comprises at least one aperture providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39),
said top end surface further comprises a tube, and where a first open end of said tube is connected to said at least one aperture, and a second open end of said tube extends away from said top end surface (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39),
where the second open end of said tube is located adjacent to the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (see FIG. 1) (see paragraphs 37-39).
Although it is inherent for a filter cartridge system 10 of Booker to have a housing inlet, one may interpret that Booker does not explicitly teach a housing inlet adapted to receive contaminated oil from the surroundings and to release the contaminated oil to an inner opening of the housing, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of 

Regarding Claim 2:
Booker teaches the oil filtration unit according to claim 1, where the top end surface of the oil filter comprises two apertures providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).

Regarding Claim 3:
Booker teaches the oil filtration unit according to claim 1, where the at least one aperture or second open end of said tube is located 3 mm to 30 mm from the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).

Regarding Claim 4:
Booker teaches the oil filtration according to claim 1, where filtering material of the oil filter is arranged between said at least one aperture and said inner filter volume 

Regarding Claim 5:
Booker teaches the oil filtration unit according to claim 1, where the cross sectional area of the at least one aperture or second open end of said tube can be 1 mm2 to 10 mm2 (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).

Regarding Claim 6:
Booker teaches the oil filtration unit according to claim 1, where filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42).

Regarding Claim 7:
Booker teaches the oil filtration unit according to claim 1, where filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume and between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).

Regarding Claim 8:
Booker teaches an oil filter with a top and a bottom end surface attached at opposing ends of said oil filter relative to a longitudinal axis of said oil filter for filtering contaminated oil in an oil filtration unit according to claim 1 (see FIG. 1, filter media 20) (see paragraph 42), said oil filter being adapted to be arranged inside an inner opening of a housing of said oil filtration unit, where said oil filter comprises a filter inlet defined by an outer surface of the oil filter, an inner filter Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see FIG. 1, housing as the outer structure of filter cartridge system 10, housing inlet (no reference character provided), housing outlet 15, inner opening as space/area/region between outer structure (housing) and outside surface of 1st center tube 80, and see FIG. 1 for inner bottom surface, inner top surface, and at least one inner side surface of the inner opening of the housing) (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39)
characterized in that,
the top end surface of the oil filter comprises at least one aperture providing gas and/or liquid communication between the inner opening of the housing and the inner filter volume (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39), and
said top end surface further comprises a tube, and where a first open end of said tube is connected to said at least one aperture, and a second open end of said tube extends away from said top end surface (see FIG. 1, 1st center tube 80 and 2nd center tube 70) (see paragraphs 37-39),
where the second open end of said tube is located adjacent to the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (see FIG. 1) (see paragraphs 37-39).
Although it is inherent for a filter cartridge system 10 of Booker to have a housing inlet, one may interpret that Booker does not explicitly teach a housing inlet adapted to receive contaminated oil from the surroundings and to release the contaminated oil to an inner opening of the housing, as recited in independent claim 1.  However, it would have been obvious before the effective filing date of the claimed invention to one of ordinary skilled in the art to modify the oil filtration unit of Booker to include a housing inlet to allow a contaminated oil source to flow through the system to further provide a purified and filtered oil (see paragraphs 5 and 34-35).

Regarding Claim 9:
Booker teaches the oil filtration unit according to claim 2, where the at least one aperture or second open end of said tube is located 3 mm to 30 mm from the inner top surface of the housing, when the oil filter is arranged inside the inner opening of the housing (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).

Regarding Claim 10:


Regarding Claim 11:
Booker teaches the oil filtration unit according to 2, where the cross sectional area of the at least one aperture or second open end of said tube can be 1 mm2 to 10 mm2 (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39). 

Regarding Claim 12:
Booker teaches the oil filtration unit according to claim 2, where filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42).


Regarding Claim 13:
Booker teaches the oil filtration unit according to claim 2, where filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume and between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).

Regarding Claim 14:
Booker teaches the oil filtration unit according to claim 3, where filtering material of the oil filter is arranged between said at least one aperture and said inner filter volume (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42).


Booker teaches the oil filtration unit according to 3, where the cross sectional area of the at least one aperture or second open end of said tube can be 1 mm2 to 10 mm2 (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).



Regarding Claim 16:
Booker teaches the oil filtration unit according to claim 3, where filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42). 

Regarding Claim 17:
Booker teaches the oil filtration unit according to claim 3, where filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume and between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).

Regarding Claim 18:
Booker teaches the oil filtration unit according to 4, where the cross sectional area of the at least one aperture or second open end of said tube can be 1 mm2 to 10 mm2 (Examiner’s note:  this claim limitation is in an alternative form) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).



Regarding Claim 19:
Booker teaches the oil filtration unit according to claim 5, where filtering material of the oil filter is arranged between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42).


Booker teaches the oil filtration unit according to claim 5, where filtering material of the oil filter is arranged both between said at least one aperture and said inner filter volume and between said inner filter volume and said filter outlet (see FIG. 1 further illustrating filter media 20 disposed within filter cartridge 10) (see paragraphs 37 and 42) (see FIG. 2, a plurality of bypass flow openings 90) (see FIG. 3, a plurality of fluid flow openings 74) (see paragraphs 37 and 39).


Other References Considered
Jokschas et al. (US 2015/0238883 A1) teaches a filter element and fluid filter with radial vent hole.

Bisurkar et al. (US 2018/0264383 A1) teaches a system and method for oil filtration in bypass mode.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AKASH K VARMA whose telephone number is (571)272-9627. The examiner can normally be reached Monday-Friday 9-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heidi R Kelley can be reached on 571-270-1831. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.